Exhibit 10.1

ADDENDUM NO. 2

TO

STANDARD INDUSTRIAL/COMMERCIAL SINGLE-TENANT LEASE - NET

THIS ADDENDUM NO. 2 TO STANDARD INDUSTRIAL/COMMERCIAL SINGLE-TENANT LEASE – NET
(“Addendum”) is made as of June 9, 2009, between DEL MONICO INVESTMENTS, INC., a
California corporation (“Lessor”), and ENDOLOGIX, INC., a Delaware corporation
(“Lessee”), with reference to the following facts:

A. Lessor and Lessee are parties to that certain Standard Industrial/Commercial
Single-Tenant Lease - Net dated as of November 2, 2004 (the “Original Lease”),
as amended by Addendum No. 1 attached thereto and dated concurrently therewith
(the “First Addendum”), which provides for Lessee’s rental from Lessor of the
premises located at 11 Studebaker, Irvine, California (the “Premises”). The
Original Lease and First Addendum are collectively referred to herein as the
“Lease Agreement”.

B. The Original Term of the Lease Agreement is scheduled to expire on March 31,
201 0, and the parties now wish to provide for the terms and conditions of
Lessee’s extension of the Original Term. Lessee has elected not to exercise
either the “First Option” or the “Second Option” provided for in Paragraph 59 of
the First Addendum.

C. Defined terms used in this Addendum shall, unless otherwise stated, have the
same meanings as are contained in the Lease Agreement.

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged by the parties, the parties hereto agree as follows:

1. Extension. The Original Term, presently scheduled to expire on March 31,
2010, shall be extended for an additional seventeen (17) months, so that it will
instead expire on August 31, 2011, unless earlier terminated pursuant to any
provision of the Lease Agreement or this Addendum. The period from April 1, 2010
through August 31, 2011 shall be referred to herein as the “Extension Period”.
Lessee shall have no right or option to extend the Extension Period beyond
August 31, 2011, except as provided in Paragraph 5 below.

2. Base Rent. The Base Rent for Lessee’s rental of the Premises during the
Extension Period shall be $29,015 per month. Base Rent for any partial calendar
month shall be prorated based on the actual number of days in the calendar
month.

3. Other Charges. In connection with Lessee’s rental of the Premises during the
Extension Period, and in addition to Lessee’s payment of Base Rent, Lessee shall
be responsible for payment of all categories of expenses pursuant to the Lease
Agreement that Lessee was obligated to pay during the Original Term.

4. “As Is” Condition. Paragraph 54.2 of the First Addendum (pertaining to the
“As Is” Condition of the Premises) and Exhibit B (the “Tenant Improvement
Construction Addendum”) shall be inapplicable to Lessee’s rental of the Premises
during the Extension Period. Lessee shall accept the Premises in their then “as
is” physical condition as of the commencement date of the

 

  -1-  

RG

RK



--------------------------------------------------------------------------------

Extension Period, without any obligation on Lessor’s part to make any
alterations, additions, repairs or provide any tenant improvements or allowance
in lieu thereof, except as follows: (a) Lessor shall use commercially reasonable
efforts to investigate the cause of water penetration through the warehouse slab
and if, as a result of such investigation, it is determined that repairs are
required, the responsibility for making the repair and bearing the cost of the
repair, as between Lessor and Lessee, shall be determined in accordance with the
terms of the Lease Agreement; and (b) Lessor shall use commercially reasonable
efforts to investigate the status of the roof and if, as a result of such
investigation, it is determined that roof repairs are necessary notwithstanding
Lessee having fulfilled its obligations under Paragraphs 7.1(a) and (b) of the
Original Lease, Lessor at Lessor’s expense shall make the repairs at its
expense, but should it be determined that Lessee has not fulfilled its
obligations under the Lease Agreement, then Lessee at Lessee’s expense shall
bear the cost of the repairs, as required under the Lease Agreement.

5. New Options to Renew. Lessor hereby grants to Lessee two (2) consecutive
options to extend the Extension Period beyond August 31, 2011, each option being
for a period of twelve (12) months, on all of the terms and conditions set forth
in Paragraph 59 of the First Addendum, except that: (A) references therein to
the “Original Term” shall mean the Extension Period; (B) references therein, and
elsewhere in the Lease Agreement, to the “First Option” and “First Option
Period” shall mean the period from September 1, 2011 through August 31, 2012,
and to the “Second Option” and the “Second Option Period” shall mean the period
from September 1, 2012 through August 31, 2013, and to the “Option Period” or
“Option Periods” shall mean the options granted in this Paragraph 5;
(C) Paragraph 59.3 is hereby superseded by the agreement that the Base Rent
during the First Option Period shall be $29,885 per month, and the Base Rent
during the Second Option Period shall be $30,782 per month; and (D) Paragraph
59.2 is hereby superseded by the agreement that Lessee shall exercise the First
Option and Second Option, if at all, by Lessee delivering written notice to
Lessor no earlier than six (6) months and no later than three (3) months prior
to the date that the First Option Period or Second Option Period, as the case
may be, shall be scheduled to commence. Lessee shall have no right or option to
extend or renew its rental of the Premises beyond August 31, 2013.

6. Brokers. Lessee represents and warrants to Lessor that no broker or finder
has been engaged by Lessee in connection with the transaction contemplated by
this Addendum other than Studley, Inc. Lessee agrees to pay any and all claims
for brokers’ fees or commissions claimed by any broker who asserts that it was
engaged by Lessee in connection with the negotiation, execution or consummation
of this Addendum, other than Studley, Inc.

7. Ratification. Except as otherwise provided in this Addendum, all of the
terms, definitions, covenants and conditions of the Lease Agreement are hereby
ratified, confirmed and remain in full force and effect, and are incorporated
into this Addendum, and shall be applicable to Lessee’s rental of the Premises
during the Extension Period. This Addendum and the Lease Agreement supersede in
their entirety any and all prior oral and written agreements, letters and
understandings of the parties with respect to the Premises, including without
limitation Lessee’s broker’s letter dated June 3, 2009 addressed to Lessor. This
Addendum may be signed by the parties in counterpart copies, and any party may
deliver its signature by facsimile or electronic (PDF) transmission.

 

  -2-  

RG

RK



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Addendum is made as of the date first written above.

 

LESSOR:   DEL MONICO INVESTMENTS, INC.,   a California corporation   By:  

/s/ Richard Goldberg

    Richard Goldberg     Chief Operating Officer LESSEE:   ENDOLOGIX, INC.,   a
Delaware corporation   By:  

 

  Name:  

 

  Title:   Chairman of the Board/     President/Vice President     [Circle One]
  By:  

/s/ Robert J. Krist

  Name:  

Robert J. Krist

  Title:   Secretary/Assistant     Secretary/Chief Financial/    
Officer/Assistant Treasurer     [Circle One]

 

  -3-   RK